Title: Response to the Address of Welcome, 11 March 1790
From: Jefferson, Thomas
To: Mayor of Alexandria



Sir
Alexandria. Mar. 11. 1790.

Accept my sincere thanks for yourself and the worthy citizens of Alexandria, for their kind congratulations on my return to my native country.
I am happy to learn that they have felt benefit from the encouragements to our commerce which have been given by an allied nation. But truth and candor oblige me at the same time to declare you are indebted for those encouragements solely to the friendly dispositions of that nation which has shown itself ready on every occasion to adopt all arrangements which might strengthen our ties of mutual interest and friendship.
Convinced that the republican is the only form of government which is not eternally at open or secret war with the rights of mankind, my prayers and efforts shall be cordially contributed to the support of that we have so happily established. It is indeed an animating thought that, while we are securing the rights of ourselves and our posterity, we are pointing out the way to struggling nations who wish, like us, to emerge from their tyrannies also. Heaven help their struggles, and lead them, as it has done us, triumphantly thro’ them.
Accept, Sir, for yourself and the citizens of Alexandria the homage of my thanks for their civilities, & the assurance of those sentiments of respect & attachment with which I have the honor to be, Sir, your most obedient and most humble servt.,

Th: Jefferson

